Citation Nr: 0413253	
Decision Date: 05/24/04    Archive Date: 06/02/04

DOCKET NO.  02-18 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a spinal 
cord injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from October 1945 to August 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In that determination, the RO denied the 
appellant's claim of entitlement to service connection for 
residuals of a spinal cord injury.  The appellant disagreed 
and this appeal ensued.  

In August 2003, the appellant testified at a hearing before 
the undersigned Acting Veterans Law Judge designated by the 
Chairman of the Board to conduct that hearing pursuant to 38 
U.S.C.A. § 7107(c) (West 2002).  A transcript of the hearing 
is of record.  

The Board herein REMANDS the case to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for further 
evidentiary development and adjudication.  VA will notify the 
appellant if further action is required.  


REMAND

The appellant alleges his current residuals of a spinal 
injury are etiologically related to an injury he suffered 
while assigned to the Naval Ammunition Depot in Hawthorne, 
Nevada, in 1945 or 1946.  The service medical records are 
silent as to such an injury, though the appellant has 
submitted medical opinions ostensibly connecting the current 
residuals and the history of the alleged injury.  

Recent litigation has affected VA's notification obligations.  
Additionally, a VA examination is necessary to determine 
whether the appellant has current residuals of a spinal 
injury and, if so, whether such residuals are related to 
service.  In view of the foregoing, this case is REMANDED for 
the following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, is 
completed.  In particular, ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003) are fully met.  Convey 
(1) the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) the information and 
evidence that the VA will seek to 
provide; (3) the information and evidence 
that the claimant is expected to provide; 
and (4) notice that the claimant is to 
provide any evidence in his or her 
possession that pertains to the claim.  
Duplicate copies of evidence currently in 
the file need not be submitted.  

2.  Schedule the appellant for a 
VA orthopedic examination to determine 
the nature and likely etiology of the 
claimed residuals of a spinal injury.  
Send the claims folder to the physicians 
for review; any report written by a 
physician should specifically state that 
such a review was conducted.  Ask the 
physicians to opine - based on review of 
the evidence of record, examination of 
the appellant, and their professional 
expertise - whether residuals of a spinal 
injury (if found) are more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) related directly to 
the appellant's service.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the claims.  If any 
benefit sought on appeal remains denied, 
the appellant should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the appellant has the right to 
submit additional evidence and argument on the matter herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




